     Case 1:19-cv-00130-JRH-BKE Document 40 Filed 12/02/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT


                     FOR THE SOUTHERN DISTRICT OF GEORGIA


                                    AUGUSTA DIVISION


ROBBIE LEE MOUZON,

              Petitioner,

       V.                                                  CV 119-130
                                                           (Formerly CR 116-048)
UNITED STATES OF AMERICA,

              Respondent.


                                          ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed. (Doc. nos. 38,

39.) Nothing in Petitioner's objections undermines the Magistrate Judge's thorough and

reasoned analysis in the Report and Recommendation. As to the request for appointment of

counsel in the second set of objections, there is no automatic constitutional right to counsel in

habeas proceedings. See Pennsvlvania v. Finlev. 481 U.S. 551, 555 (1987); United States v.

Webb. 565 F.3d 789, 794 (11th Cir. 2009)(citing Barbour v. Halev. 471 F.3d 1222, 1227

(11th Cir. 2006)); Hooks v. Wainwright. 775 F.2d 1433, 1438 (11th Cir. 1985). Under 18

U.S.C. § 3006A(a)(2)(B), the Court may appoint counsel for an indigent litigant seeking

relief under 28 U.S.C. § 2255, but such requests are discretionary when "due process or the

'interests of justice'" so require. Hooks. 775 F.2d at 1438. Moreover, appointment of

counsel is "a privilege that is justified only by exceptional circumstances[.]" McCall v.
     Case 1:19-cv-00130-JRH-BKE Document 40 Filed 12/02/20 Page 2 of 3



Cook. 495 F. App'x 29, 31 (11th Cir. 2012)(per curiam). In sum, "[e]xcept in rare and

extraordinary cases where due process principles of fundamental fairness would be violated

if counsel is not appointed, there is no federal constitutional right" to appointed counsel.

Donald E. Wilkes, Jr., Federal Postconviction Remedies and Relief Handbook § 2.2, at 191

(2017 ed.).

       The Court does not find any exceptional circumstances justifying the appointment of

counsel. McCall. 495 F. App'x at 31. Petitioner has had no problem communicating with

the Court and presenting his arguments for relief, as evidenced by his § 2255 motion

detailing his underlying criminal proceedings and his extensive briefing, including multiple

motions to amend. Therefore, to the extent Petitioner requests appointment of counsel in his

second set of objections, the Court DENIES that request. (Doc. no. 39.)

       Accordingly, the Court OVERRULES Petitioner's objections and ADOPTS the

Report and Recommendation of the Magistrate Judge as its opinion. Therefore, the Court

DENIES the motions to amend and supplement, (doc. nos. 19, 23, 26, 29), and DENIES

Petitioner's motion filed pursuant to 28 U.S.C. § 2255.

       Further, a federal prisoner must obtain a certificate of appealability ("COA") before

appealing the denial of his motion to vacate. This Court "must issue or deny a certificate of

appealability when it enters a final order adverse to the applicant." Rule 11(a) to the Rules

Governing Section 2255 Proceedings. This Court should grant a COA only if the prisoner

makes a "substantial showing ofthe denial of a constitutional right." 28 U.S.C. § 2253(c)(2).

For the reasons set forth in the Report and Recommendation, and in consideration of the

standards enunciated in Slack v. McDaniel. 529 U.S. 473, 482-84 (2000), Petitioner has
                                              2
     Case 1:19-cv-00130-JRH-BKE Document 40 Filed 12/02/20 Page 3 of 3



failed to make the requisite showing. Accordingly, the Court DENIES a COA in this case.'

Moreover, because there are no non-frivolous issues to raise on appeal, an appeal would not

be taken in good faith. Accordingly, Petitioner is not entitled to appeal in forma pauperis.

^28U.S.C. § 1915(a)(3).

       Upon the foregoing, the Court CLOSES this civil action and DIRECTS the Clerk to

enter final judgment in favor of Respondent.

       SO ORDERED this,^-$^^May of December, 2020, at Augusta, Georgia.



                                                                    IIEF JUDGE
                                           UNITED Sn:ATES DISTRICT COURT
                                                         DISTRICT OF GEORGIA




        '"If the court denies a certificate, a party may not appeal the denial but may seek a
certificate from the court of appeals under Federal Rule of Appellate Procedure 22." Rule 11(a)
to the Rules Governing Section 2255 Proceedings.
                                               3
